Title: To Thomas Jefferson from Edmund Pendleton, 25 April 1798
From: Pendleton, Edmund
To: Jefferson, Thomas


          
            My Dear Sir
            Richmond April 25. 1798.
          
          I have received yr. Friendly Card of Salutation, & was much concerned at the information that the Fall of Stock was below all price in Phila.—we have made Enquiry here & find that there is no Market at any price; At the same time we have in Vain endeavoured to borrow the money to accommodate Mr. Short, and it being said that the price at Phila. for 6 pr. Cents was 16/. & so in proportion For the others, we have procured a friend who corresponds there, to get information what is the best price that can be had there, as after the sudden shock wch. occasioned the Stagnation, was past, business in that way might revive.
          In this state of the case can’t you venture in behalf of Mr. Short to allow the U.S.s Credit For the Amount of this demand, or get it suspended, so as to receive the Ballce. due to him? In either case we pledge the whole Funds of Mr. Robinson’s estate remaining, as well as the Stock, For payment out of the first money we can recieve by Collection, or a Sale of the stock when such can be made without a ruinous loss, in wch. we as Trustees could not be justified. I am
          Dr. Sir, Yr. Affe. & Obt. Servt.
          
            Edmd Pendleton
          
        